MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Sep 30 2019, 10:25 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David W. Stone IV                                         Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         September 30, 2019
Child Relationship of:                                    Court of Appeals Case No.
                                                          19A-JT-784
Chl.M. and Cha.M. (Minor
Children)                                                 Appeal from the Madison Circuit
                                                          Court
               And
                                                          The Honorable George Pancol,
C.M. (Father),                                            Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          48C02-1807-JT-136 and 48C02-
        v.                                                1807-JT-137

Indiana Department of Child
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019                  Page 1 of 13
      Altice, Judge.


                                                   Case Summary


[1]   C.M. (Father) appeals from the involuntary termination of his parental rights to

      his daughters, Chl.M. and Cha.M. (collectively, the Children). On appeal,

      Father argues that the Indiana Department of Child Services (DCS) failed to

      present sufficient evidence to support the trial court’s conclusion that there is no

      reasonable probability that the conditions that resulted in the Children’s

      removal and continued placement outside Father’s care and custody will be

      remedied.


[2]   We affirm.


                                          Facts & Procedural History


[3]   H.Z. (Mother) and Father (collectively, the Parents) have two children together,

      Chl.M. (born in August 2011) and Cha.M. (born in April 2014). 1 DCS first

      became involved with the family about a month after Cha.M.’s birth. The

      Children were adjudicated CHINS on May 21, 2014, and the Parents were

      ordered to participate in services, including random drug screens and substance

      abuse evaluations. The CHINS case was dismissed on December 24, 2014, due

      to the Parents’ compliance with the dispositional order and negative drug tests.




      1
       Mother voluntarily surrendered her parental rights during the termination proceedings and, therefore, does
      not participate in this appeal. Accordingly, our recitation of the facts will focus on those related to Father.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019                  Page 2 of 13
[4]   In August 2016, DCS received a report of abuse or neglect of the Children. A

      DCS family case manager (FCM) investigated the report on August 6, 2016,

      and drug screens for both of the Parents came back positive for cocaine. On

      August 12, 2016, Father admitted to having smoked cocaine both before the

      drug screen and again after the drug screen. The Children were removed from

      Father’s home and placed in relative care with their maternal grandparents, and

      DCS filed CHINS petitions on August 16, 2016. At the hearing held that same

      day, the Parents admitted that the Children were CHINS due to the Parents’

      substance abuse.


[5]   Following a dispositional hearing on September 27, 2016, the trial court

      ordered Father to maintain weekly contact with the FCM and notify the FCM

      of, among other things, any changes in address or arrests. The court also

      ordered Father to participate in programs and services as recommended by the

      FCM or other service providers, keep all appointments with service providers

      and DCS, and participate with home-based services. To address Father’s

      substance abuse specifically, he was ordered to complete a substance abuse

      assessment and follow all treatment recommendations and submit to random

      drug screens. 2


[6]   Father’s noncompliance with the case plan was documented by the trial court

      following a review hearing in February 2017. The court found that Father’s



      2
       With respect to drug screens, the order provided that failure to complete a requested screen in a timely
      manner “will result in a positive result indication. Exhibits at 68.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019                 Page 3 of 13
      contact with the FCM had been limited since the dispositional hearing. Father

      had met with a fatherhood engagement worker on “a fairly consistent basis” but

      had only recently started supervised visits with the Children and had already

      missed at least one visit. Id. at 62. Additionally, Father had yet to submit to

      random drug screens as ordered five months prior in the dispositional order.


[7]   After his initial involvement with fatherhood engagement services and

      supervised visits, Father’s participation in both “tapered off” to the point that

      the services were closed out as unsuccessful. Transcript at 34. The fatherhood

      engagement provider stopped services for noncompliance in early summer

      2017. 3 Before these services stopped, Father submitted to some – about twenty

      – random drug screens. According to the FCM, “there were clean screens and

      there were dirty screens [for cocaine] mixed into that.” Id. at 35. Visitation

      services were closed due to inconsistent attendance by Father and then restarted

      during the summer.


[8]   In the meantime, Father was arrested on or about July 17, 2017 for Level 6

      felony residential entry and Class B misdemeanor criminal mischief. He was

      released from jail about ten days later and the charges remain pending.

      Additionally, support orders had been issued on behalf of the Children in

      March 2017, and Father failed to comply. As a result, the court in the support

      matter issued a writ of attachment for Father in September 2017. Instead of



      3
        In explaining why fatherhood engagement services were closed out, Father indicated: “There was nothing
      that [the provider] could teach me as a Father that I didn’t already know.” Id. at 53.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019             Page 4 of 13
       addressing the support issues, Father chose to stop participating in all services,

       including visitation, and move out of state. Father has not seen the Children

       since September 2017, and he has not completed any services ordered by the

       court in the dispositional order.


[9]    A permanency hearing was held on August 23, 2017, at which Father did not

       appear. The court found at that time that Father had not complied with the

       case plan. Specifically, “Father never did a substance abuse evaluation, was

       closed out of visitation and fatherhood engagement, and only periodically

       comes to the DCS office for drug screens.” Exhibits at 55. Father remained

       noncompliant and failed to attend a review hearing in February 2018.


[10]   Following a hearing on April 30, 2018, the court modified the dispositional

       order by changing the permanency plan to adoption and terminating all court-

       ordered services. The court made the following findings in its modification

       order: “Parents have been closed out of multiple referred services. They have

       been closed out of visitation services multiple times as well. Parents have

       completed no services. Father is allegedly in either Alabama or Florida, and

       FCM has no idea on mother’s location.” Id. at 42. At a subsequent

       permanency hearing, which the Parents did not attend, the court once again

       approved the plan of adoption for the Children.


[11]   On July 13, 2018, DCS filed petitions for the involuntary termination of the

       parent-child relationship between the Parents and the Children. Father was

       served by publication because Father had not stayed in contact with DCS or


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 5 of 13
       updated his address and DCS could not locate him. The initial termination

       hearing was scheduled for October 1, 2018.


[12]   Father returned to Indiana by September 2018, but he did not contact DCS or

       make any effort to reestablish services or visits with the Children. He was

       arrested on September 2, 2018 for failure to appear in the residential entry

       criminal case but released shortly thereafter.


[13]   Father did not appear for the initial termination hearing. As a result, the court

       continued the initial hearing to be held with the factfinding hearing on October

       16, 2018. The court also appointed counsel to represent Father.


[14]   On October 16, 2018, Father appeared in person and with counsel for the

       factfinding hearing. Mother had recently signed consents to adopt and,

       therefore, did not appear. Father requested a continuance of the factfinding

       hearing, which the trial court granted. The court briefly commenced the

       factfinding hearing, to comply with a statutory deadline, and then continued the

       hearing to December 18, 2019.


[15]   The factfinding hearing was concluded on December 18, 2019, after testimony

       from Father, the FCMs, the CASA, and the maternal grandfather. 4 Records

       from the 2014 CHINS case and the underlying CHINS case were admitted into




       4
        The trial court’s termination order erroneously indicates that the maternal grandmother, rather than
       grandfather, testified. The substance of the testimony, however, is accurately reflected in that the
       grandparents are financially secure, have a sufficiently large home, and wish to adopt the Children.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019                Page 6 of 13
       evidence. Father acknowledged at the hearing that he had not seen the

       Children for over a year because he fled to Florida to avoid a warrant and that

       upon his return to Indiana, he had been arrested three times in September and

       October 2018, including for a new charge of possession of a synthetic drug. 5

       On cross examination, the CASA asked Father: “And, we are two and a half

       years into this case. How much longer do you think it will take you to

       complete services?” Id. at 65. Father responded:


                I have come back home. I’ve got my name straightened out here,
                in efforts to try to see my children uh if I were given a chance to
                do services, I am not asking for no chances here anyway I mean I
                do want to see my children but I don’t I don’t know maybe just a
                couple months? Maybe up to six months. I don’t know, maybe
                not even that much time. I just I don’t know. I don’t know the
                ins and outs and what I would have to do you know but I would
                be more than willing to do it all again if I could.


       Id. Father then acknowledged that he had been back in Indiana for over three

       months but had not attempted to contact DCS. He decided to just wait for the

       factfinding hearing.


[16]   Rob Belt, the FCM between August 2016 and September 2018, detailed

       Father’s noncompliance with services and lack of contact with DCS as set out




       5
         In its findings, the trial court incorrectly indicated that certified records from this new charge were admitted
       into evidence. In fact, the court took judicial notice of these records.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019                    Page 7 of 13
       above. 6 FCM Belt opined that termination of parental rights was in the

       Children’s best interests. The plan following termination was adoption by the

       maternal grandparents, in whose care the Children had been thriving for over

       two years.


[17]   The CASA testified that Father had not completed any services to remedy the

       reasons for removal and had not seen the Children in over a year. Additionally,

       the CASA testified that the Children are very bonded with their maternal

       grandparents and are thriving in their care. The CASA opined that termination

       was in their best interests.


[18]   On March 4, 2019, the trial court issued its order involuntarily terminating

       Father’s parental rights to the Children. Father now appeals. Additional

       information will be provided below as needed.


                                            Discussion & Decision


[19]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess

       the evidence, we will set aside its judgment terminating a parent-child




       6
         The new FCM, Alexa Turpacolous testified that Father had not contacted her regarding services or to
       report his recent arrests and new criminal charge.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019              Page 8 of 13
       relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied. In light of the applicable clear and convincing

       evidence standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[20]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.


[21]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by “clear and convincing evidence,” among

       other things, that:


               one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 9 of 13
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]


       Ind. Code § 31-37-14-2; Ind. Code § 31-35-2-4(b)(2)(B). Here, the trial court

       relied on I.C. § 31-35-2-4(b)(2)(B)(ii) in granting the termination petition.

       Father contends that this was erroneous because DCS failed to present clear

       and convincing evidence that there is a reasonable probability that the

       conditions resulting in the Children’s removal or continued placement outside

       the home will not be remedied. Specifically, Father asserts that DCS failed to

       establish that his substance abuse problem still exists.


[22]   In deciding whether a reasonable probability exists that conditions will not be

       remedied, the trial court must judge a parent’s fitness to care for his children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

       denied. The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the children. Id. The court may consider evidence of the

       parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. A.F.

       v. Marion Cty. Office of Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App.

       2002), trans. denied. “A pattern of unwillingness to deal with parenting


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 10 of 13
       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” In re L.S., 717 N.E.2d at 210.

       “Also, the failure to exercise the right to visit one’s children demonstrates a

       ‘lack of commitment to complete the actions necessary to preserve [the] parent-

       child relationship.’” Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d

       366, 372 (Ind. Ct. App. 2007) (quoting In re A.L.H., 774 N.E.2d 896, 900 (Ind.

       Ct. App. 2002)), trans. denied.


[23]   The Children were removed from Father’s home due to his substance abuse.

       On appeal, he argues that DCS failed to prove that he was still using illegal

       drugs. He asserts that the only evidence of his drug use was from the beginning

       of the CHINS case and that DCS failed to present any subsequent positive drug

       screens and FCM Belt only generally testified that some of the twenty screens

       that Father submitted to had been dirty.


[24]   We reject Father’s suggestion that DCS was required to show that he was

       actually still using illegal drugs at the time of the factfinding hearing. Father’s

       noncompliance with services was the reason that DCS had no such evidence.

       “A parent whose drug use led to a child’s removal cannot be permitted to refuse

       to submit to drug testing, then later claim the DCS has failed to prove that the

       drug use has continued.” In re A.B., 924 N.E.2d 666, 671 (Ind. Ct. App. 2010).


[25]   The trial court did not commit clear error in concluding that there is a

       reasonable probability that the conditions that resulted in the Children’s


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 11 of 13
       removal or the reasons for continued placement outside Father’s home will not

       be remedied. The record establishes that the Children were adjudicated CHINS

       in 2014 due to the Parents’ drug use. Less than two years after that case closed,

       the Children were once again adjudicated CHINS due to the Parents’ drug use.

       After this second adjudication and entry of the dispositional order in September

       2016, Father did not begin visiting with the Children until February 2017. By

       the February 2017 review hearing, he had yet to participate in any random drug

       screens, had only limited contact with FCM Belt, and had not completed a

       substance abuse evaluation. Although Father started working with a

       fatherhood engagement worker in early 2017 and participated in about twenty

       random drug screens (some of which were positive for cocaine), his compliance

       was spotty and eventually became nonexistent by the time he fled to Florida in

       September 2017.


[26]   In sum, over the twenty-eight months leading up to the final day of the

       factfinding hearing, Father never had any period of full compliance with

       services. He showed inconsistent compliance with some services for about six

       months in 2017 but then completely abandoned the Children and neglected all

       court-ordered services for more than a year. Most notably, Father never

       consistently submitted to random drug screens, he did not obtain a substance

       abuse evaluation, and he was unsuccessfully discharged from fatherhood

       engagement. Upon his return to Indiana in September 2018, Father made no

       contact with DCS to reinitiate services and visitation. He merely waited for the

       termination factfinding hearing in December 2018 to ask the court for another


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 12 of 13
       chance – up to six months – to complete services. This was far too late, as

       Father’s pattern of behavior displayed his inability or unwillingness to do what

       was necessary to regain custody of the Children. Father was not fit to care for

       them at the time of the final hearing, and his actions during the duration of the

       CHINS case displayed an unwillingness to deal with the issues keeping him

       from being able to parent the Children.


[27]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-784 | September 30, 2019   Page 13 of 13